On April 27,2007, this court suspended the respondent, E. Thomas Pyle, III, from the practice of law in Kansas for a period of 3 months. See In re Pyle, 283 Kan. 807, 156 P.3d 1231 (2007). Before reinstatement, the respondent was required to pay the costs of the disciplinary action.
The Disciplinary Administrator s office has verified that the respondent has fully complied with the conditions imposed upon him by this court. This court finds that the respondent, E. Thomas Pyle, III, should be reinstated to the practice of law in the state of Kansas.
It Is Therefore Ordered that the respondent be reinstated to the practice of law in the state of Kansas as of the date of this order.
It Is Further Ordered that this order of reinstatement shall be published in the official Kansas Reports.